

SUBORDINATION AGREEMENT
 
SUBORDINATION AGREEMENT (this “Agreement”) dated as of October 31st, 2007 among
(a) YA Global Investments, L.P., a Cayman Islands exempt limited partnership,
(“YA Global,” or “Senior Creditor”), (b) eBaum’s World, Inc., a New York
corporation (“EBW”), and (c) Handheld Entertainment, Inc., a Delaware
corporation (the “Company”).
 
RECITALS
 
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
August 2, 2007, YA Global has agreed, upon the terms and subject to the
conditions contained therein, to purchase (among other things) Convertible
Debentures, which shall be convertible into the Company’s Common Stock; and
 
 WHEREAS, the obligations of the Senior Creditor are secured by security
interests in all of the assets of the Company and of each of the Company's
subsidiaries as evidenced by the Security Agreements, including a pledge of all
of the issued and outstanding capital stock of EBW Acquisition, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company (“EBW Acquisition”); and
 
WHEREAS, EBW, the Company, and EBW Acquisition entered into that certain Asset
Purchase Agreement, dated as of August 1, 2007, pursuant to which, among other
things, EBW sold to EBW Acquisition substantially all of the assets of EBW
relating to the operation of eBaumsworld.com; and
 
WHEREAS, pursuant to the Asset Purchase Agreement the Company is, or may be,
obligated to make certain payments to EBW, either in cash or in Common Stock, or
a combination of each, including, without limitation, the Protected Payments,
which may be or become due to EBW; and
 
WHEREAS, in order to secure to EBW the payment of the Protected Payments, which
may be or become due to EBW, including all sums reasonably expended by EBW for
protection of its interests, such as expenses of collection after the occurrence
of an Event of Default as defined in the Pledge Agreement, the Company has
granted to EBW a pledge of all of the issued and outstanding capital stock of
EBW Acquisition as specified in the Pledge Agreement;
 
WHEREAS, the Senior Creditor and EBW have entered into a Collateral Agency
Agreement with LaSalle Bank National Association as collateral agent (the
“Collateral Agent”), of even date herewith, to set forth their respective rights
in connection with the security interests granted to them pursuant to the
Security Agreements and the Pledge Agreement; and
 
WHEREAS, it is a condition precedent to YA Global’s purchase of Convertible
Debentures, and a condition precedent to EBW’s obligation to consummate the
transactions contemplated by the Asset Purchase Agreement, that the Company, YA
Global and EBW enter into this Agreement, providing, among other things, that
the security interests granted to YA Global shall be senior to any security
interests granted to EBW, irrespective of the time or order of attachment or
perfection, subject to certain limitations and certain rights of EBW as set
forth herein;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.  Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Securities Purchase Agreement. In addition, the
following terms shall have the following meanings:
 
Asset Purchase Agreement. Means the Asset Purchase Agreement made and entered
into as of August 1, 2007, by and among the Company, EBW Acquisition and EBW (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, including any replacement agreement therefor, in each case,
pursuant to the terms hereof).
 
Bankruptcy Code. The provisions of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder or any state insolvency, debtor relief or
assignment for the benefit of creditor law.
 
Business Day. Shall mean a day other than Saturday, Sunday or any day on which
banks located in the City of New York, New York are authorized or obligated to
close.
 
Cash Flow Test. The “Cash Flow Test” shall be satisfied as of any applicable
date of determination if the Company and its subsidiaries, on a consolidated
basis, shall have generated cash flow from operations for the most recent
rolling 12-month period for which financial statements are available, equal to
or greater than 1.1 times the anticipated benchmarks for cash flow from
operations for such period, as reflected in Exhibit A.


Common Stock. Shall mean the common stock, par value $0.0001, of the Company and
the stock of any other class into which such shares may hereafter be changed or
reclassified.
 
Convertible Debentures. Shall mean all such “Convertible Debentures” purchased
under the Securities Purchase Agreement (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, including
any replacement agreement therefor).
 
Credit Party or Credit Parties. Collectively, the Company and its subsidiaries,
any other guarantor of all or any portion of the Senior Debt or the Subordinated
Debt and any other Person granting a security interest in and Lien on such
Person’s assets to secure the obligations arising under the Senior Debt or the
Subordinated Debt.
 
Discharge of all Senior Debt. Shall mean the payment in full of all Senior Debt.
 
Lien. With respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.
 
Person. Any natural person, corporation, general or limited partnership, limited
liability company, firm, trust, association, government, governmental agency or
other entity, whether acting in an individual, fiduciary or other capacity.
 
2

--------------------------------------------------------------------------------


 
Pledge Agreement. The pledge agreement made on or about the date hereof by the
Company in favor of the Senior Creditor, EBW and the collateral agent identified
therein.
 
Pledged Stock. Means (i) all of the issued and outstanding capital stock of the
Company in EBW Acquisition, now or at any time hereafter owned by the Company,
including without limitation any options, stock appreciation rights, stock
splits, shares of stock of different par value, class or series issued in
substitution, replacement or exchange therefore and any other stock rights, (ii)
all of the right, title and interest of the Company, as a stockholder of EBW
Acquisition, in and to the profits, losses, income, gains, deductions, credits
or similar items of EBW Acquisition, and the right to receive dividends or
distributions of cash, assets or other property of EBW Acquisition, whether now
existing or hereafter arising and (iii) any and all income, interest or earnings
thereon and proceeds in any form thereof.
 
Proceeding. Any voluntary or involuntary insolvency, bankruptcy, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers or any other proceeding for the liquidation,
dissolution or other winding up of a Person.
 
Protected Payments. Means any payments of Par B Shares, Par C Shares,
Performance Earn Out Cash Payments, and Earn Out Payments (as each of these
terms are defined in the Asset Purchase Agreement), which may be or become due
to EBW provided that (i) such payments are made strictly in accordance with the
terms of the Asset Purchase Agreement and (ii) no conditions to such payments
were modified, amended, or waived by any party in any manner adverse to the
rights of any holder of the Senior Debt.
 
Securities Purchase Agreement. The securities purchase agreement dated as of
August 1, 2007 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, including any replacement agreement
therefor) between the Company and YA Global.
 
Security Agreements. The security agreement dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, including any replacement agreement therefor) between the
Company, each subsidiary of the Company, and YA Global, and the patent security
agreement dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, including
any replacement agreement therefor) between the Company, each subsidiary of the
Company, and YA Global.
 
Senior Debt. All principal (up to an original maximum of Twenty-Three Million
Dollars, $23,000,000, without giving effect to any reborrowings), interest,
fees, costs, enforcement expenses (including legal fees and disbursements),
collateral protection expenses and other reimbursement or indemnity obligations
created or evidenced by the Securities Purchase Agreement or the Convertible
Debentures issued thereunder, or any of the other Senior Debt Documents, less
the principal amount of all conversions of Convertible Debentures and any other
principal payments and principal redemptions under or with respect to the
Convertible Debentures. Subject to the foregoing, Senior Debt shall expressly
include any and all interest accruing or out of pocket costs or expenses
incurred after the date of any filing by or against the Company or any other
Credit Party of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency or reorganization act regardless of whether the Senior
Creditor’s claim therefor is allowed or allowable in the case or proceeding
relating thereto. For the avoidance of doubt, nothing contained in this
definition shall limit the Senior Creditor’s rights under Section 8 hereof.
 
3

--------------------------------------------------------------------------------


 
Senior Debt Documents. Collectively, (i) the Securities Purchase Agreement, (ii)
all Convertible Debentures issued pursuant to the Securities Purchase Agreement,
(iii) the Security Agreements, (iv) any and all other documents and instruments
evidencing or creating the Senior Debt and (v) all guaranties, mortgages,
security agreements, pledges and other collateral guarantying or securing
directly or indirectly any Senior Debt, whether now existing or hereafter
created, as each such agreement, document or instrument may be amended, restated
or otherwise modified and in effect from time to time.
 
Subordinated Debt. All obligations created or evidenced by the Asset Purchase
Agreement, any of the other Subordinated Debt Documents or any related
documents, solely to the extent related to the Protected Payments, or any
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating thereto in favor of EBW.
 
Subordinated Debt Documents. Collectively, (i) the Asset Purchase Agreement,
(ii) the Pledge Agreement, (iii) any protected payments escrow agreement
executed and delivered in connection with the Asset Purchase Agreement, by and
among EBW, EBW Acquisition and LaSalle Bank National Association, as escrow
agent, and (iii) any and all other documents or instruments evidencing or
further guarantying or securing directly or indirectly any of the Subordinated
Debt, whether now existing or hereafter created, as each such agreement,
document or instrument may be amended, restated or otherwise modified and in
effect with the consent of the Senior Creditor as provided herein and in effect
from time to time.
 
2.  General. 
 
(a)  Subordination. The Subordinated Debt shall be and hereby is subordinated
and the payment thereof is deferred until the Discharge of all Senior Debt,
whether now or hereafter incurred or owed by the Company or any other Credit
Parties.
 
(b)  Permitted Payments. Notwithstanding the terms of Section 2(a) above, the
Company shall be permitted to pay, and EBW shall be permitted to accept, (i) any
and all non-cash Protected Payments, including the Par B Shares, the Par C
Shares and any portions of the Earn Out Payments to be paid in Common Stock, and
(ii) any Protected Payments consisting of cash provided that (x) at the time of
such payment no “Payment Blockage Period,” as defined in subsection (c) below,
is in effect, (y) the making of such payment shall not cause a Payment Blockage
Period to be in effect and (z) such payments do not violate the provisions of
section 2(g). The Company shall provide not less than 15 days prior written
notice to the Senior Creditor prior to making any Protected Payment to EBW.
 
4

--------------------------------------------------------------------------------


 
(c)  Payment Blockages. For purposes of this Agreement, a “Payment Blockage
Period” shall mean:
 
(i)  in the case of any Event of Default (as defined in the Convertible
Debentures), or any event that with the passage of time or giving notice would
constitute an Event of Default in the payment of principal or interest (whether
in cash or in Common Stock or through conversion or redemption) with respect to
any Senior Debt, whether at maturity, at scheduled times for payment or
otherwise, that occurs and is continuing (a “Payment Default”), the time period
from the date that the Senior Creditor provides written notice of the Payment
Default to EBW until the earliest of (i) one hundred eighty (180) days after the
date of EBW’s receipt of such Payment Default notice, (ii) fifteen days after
the acceleration of the maturity of the Senior Debt, (iii) the date upon which
the Senior Debt shall be paid in full or (iv) the date, if any, on which such
Payment Default is cured or waived in writing pursuant to the Senior Debt
Documents; or


(ii)  in the case of any Event of Default, or any event that with the passage of
time or giving notice would constitute an Event of Default with respect to the
Senior Debt other than a Payment Default, that occurs and is continuing, and
that permits the Senior Creditor to accelerate the maturity of the Senior Debt
(a “Non-Payment Default”), the time period from the date that the Senior
Creditor provides written notice of the Non-Payment Default to EBW until the
earliest of (i) two hundred seventy (270) days after the date of EBW’s receipt
of such Non-Payment Default notice, (ii) fifteen days after the acceleration of
the maturity of the Senior Debt, (iii) the date upon which the Senior Debt shall
be paid in full or (iv) the date, if any, on which such Non-Payment Default is
cured or waived in writing pursuant to the Senior Debt Documents; or


(iii)  in the event that a Payment Blockage Period shall not be in effect under
clauses (c)(i) or (ii) above, and an event of default under any of the
Subordinated Debt Documents with respect to the payment or acceleration of any
Protected Payment shall have occurred and be continuing (a “Protected Payment
Default”), the time period from the date that EBW provides notice to the Senior
Creditor that it desires to pursue its rights and remedies under the
Subordinated Debt Documents with respect to the Protected Payment Default, until
the earliest of (i) one hundred eighty (180) days after the date of the Senior
Creditor’s receipt of such Protected Payment Default notice, (ii) fifteen days
after the acceleration of the maturity of the Senior Debt, (iii) the date upon
which the Senior Debt shall be paid in full or (iv) the date, if any, on which
such Protected Payment Default is cured or waived in writing pursuant to the
Subordinated Debt Documents and any related cross-default is cured or waived in
writing pursuant to the Senior Debt Documents.


(d) Limitation on Payment Blockages. During any three hundred and sixty-five
(365) day period, no more than two (2) Non-Payment Default notices may be used
to invoke Payment Blockage Periods. EBW shall not be prohibited from receiving
any Protected Payments for more than two hundred seventy (270) days in the
aggregate during any such three hundred and sixty-five (365) day period. No
Non-Payment Default that results in any Non-Payment Default notice or is
otherwise known to Senior Creditor at the time of issuance of such Non-Payment
Default notice, unless the same shall have ceased to exist for a period of at
least thirty (30) consecutive days, may be used as a basis for any subsequent
Non-Payment Default notice.
 
5

--------------------------------------------------------------------------------


 
(e) Restrictions on Action. Subject to the terms and conditions set forth below
in this subsection (e), EBW shall not take any “Action,” as defined in
subsection (f) below, until the earliest of:


(i)  the date on which the Senior Debt shall be paid in full;


(ii)  the date on which the Company commences a Proceeding; or


(iii)  the date on which an order for relief is entered against the Company in a
Proceeding;


provided, however, that if such Action is based exclusively on an Event of
Default or event of default which in either case was the cause of the
commencement of a Payment Blockage Period, and such Payment Blockage Period ends
without such underlying Event of Default or event of default having been cured
or waived, then if EBW provides ten (10) days’ written notice to the Senior
Creditor that it intends to pursue its rights and remedies under the
Subordinated Debt Documents, it shall be permitted to proceed with an Action as
allowed by the Subordinated Debt Documents.


Notwithstanding the foregoing, if EBW is permitted hereunder to accelerate the
maturity of all or any portion of the Protected Payments, and does so at a time
at which no Proceeding is then pending, based upon an acceleration of the Senior
Debt and such acceleration is rescinded by the Senior Creditor (whether or not
any existing Payment Default or Non-Payment Default has been cured or waived),
then all Actions taken by EBW shall likewise be rescinded if such Actions were
based on account of such acceleration of the Senior Debt by the Senior Creditor.
Additionally, if EBW commences any Action (assuming such Action is permitted
hereunder) that is against or in connection with any Pledged Stock, it shall
immediately cease such Action until further notice from the Senior Creditor at
such time as it receives notice that the Senior Creditor has commenced an action
against or in connection with the Pledged Stock; provided, however, that EBW may
take limited action, such as the giving of notice or placing a bid at a sale,
but only to the extent reasonably necessary to protect its interest in excess
proceeds of the Pledged Stock.


(f) Definition of Action. For purposes of this Agreement, “Action” shall mean
(i) the exercise of any and all remedies permitted by the Subordinated Debt
Documents or applicable law upon any defaults thereunder, including without
limitation causing any acceleration of the maturity of all or any portion of the
Protected Payments, (ii) the commencement of any other action or proceeding to
recover any amounts due or to become due with respect to the Protected Payments,
(iii) joining in, soliciting any Person to commence, or causing the commencement
of, any Proceeding involving the Company (whether direct or indirect), (iv) any
judicial levy, foreclosure, possession or similar judicial enforcement against
all or a portion of the Pledged Stock, (v) any non-judicial foreclosure assisted
by the Company or any other Person, including transfers in lieu of foreclosure
or voluntary surrender of possession of all or any portion of the Pledged Stock,
and/or (vi) any non-judicial enforcement effort against the Pledged Stock,
whether voluntary or involuntary, including without limitation, any
repossession, setoff or turnover (including any asset sales received after any
notice of default) of all or a portion of the Pledged Stock.
 
6

--------------------------------------------------------------------------------


 
(g) Cash Flow Requirement. At any time when the outstanding principal amount of
the Senior Debt exceeds eight million dollars ($8,000,000), no Earn Out Payment
(as defined in the Asset Purchase Agreement) may be made in cash unless (i) the
Company has met the Cash Flow Test as of the date of determination for payment
of such Earn Out Payment and (ii) the Company has complied with the provisions
of Section 3(g) of the Convertible Debentures.


(h) Instructions to Collateral Agent. Each of the Senior Creditor and EBW agree
that, at any time at the request of the other (the “Requesting Party”), it will
cooperate fully and promptly in issuing joint written instructions to the
Collateral Agent in order to effectuate any instruction directing the Collateral
Agent to act, if, pursuant to the terms of this Agreement, such action is
permitted to be taken pursuant to this Agreement. In the event that either the
Senior Creditor or EBW does not at any time promptly comply with its obligations
under the immediately preceding sentence, the Requesting Party may issue such
instructions to the Collateral Agent on a unilateral basis, provided that the
Requesting Party also provides (i) the Collateral Agent with an opinion of
counsel reasonably satisfactory to the Collateral Agent to the effect that the
taking of such action is allowed pursuant to this Agreement and (ii) the other
party with five (5) Business Days prior written notice of such instructions and
legal opinion.


3.  Enforcement. Until the Discharge of all Senior Debt, EBW shall not have any
right of subrogation, reimbursement, restitution, contribution or indemnity
whatsoever from any assets of the Company or any Credit Party or any provider of
collateral security for the Senior Debt. EBW further waives any and all rights
with respect to marshalling.
 
4.  Payments Held in Trust. EBW will hold in trust and immediately pay over to
the Senior Creditor, for the account of the Senior Creditor, in the same form of
payment received, with appropriate endorsements, for application to the Senior
Debt, any payment, distribution, security or proceeds received by EBW at any
time with respect to the Subordinated Debt contrary to the terms of this
Agreement. EBW shall not be charged with knowledge of the existence of any facts
which would prohibit the making of any payment in respect of the Subordinated
Debt, unless and until EBW shall have received written notice from the Senior
Creditor of a Payment Default or a Non-Payment Default. Prior to its receipt of
any such written notice, EBW shall be entitled in all respects to assume no such
facts exist and to receive payments otherwise permitted hereunder without the
obligation to hold them in trust for the Senior Creditor.
 
5.  Defense to Enforcement. If EBW, in contravention of the terms of this
Agreement, shall commence, prosecute or participate in any suit, action or
proceeding against the Company or any Credit Party, then the Company may
interpose as a defense or plea the making of this Agreement, and the Senior
Creditor may intervene and interpose such defense or plea in its name or in the
name of the Company or such Credit Party. If EBW, in contravention of the terms
of this Agreement, shall attempt to collect any of the Subordinated Debt or
enforce any of the Subordinated Debt Documents, then the Senior Creditor or the
Company may, by virtue of this Agreement, restrain the enforcement thereof in
the name of the Senior Creditor or in the name of the Company. If EBW, in
contravention of the terms of this Agreement, obtains any cash or other assets
of the Company or any Credit Party as a result of any administrative, legal or
equitable actions, or otherwise, EBW agrees forthwith to pay, deliver and assign
to the Senior Creditor, for the account of the Senior Creditor, with appropriate
endorsements, any such cash for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.
 
7

--------------------------------------------------------------------------------


 
6.  Bankruptcy, etc.
 
6.1.  Payments Relating to Subordinated Debt. At any meeting of creditors of the
Company or in the event of any case or proceeding, voluntary or involuntary, for
the distribution, division or application of all or part of the assets of the
Company or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Company or its business, a
receivership, insolvency or bankruptcy case or proceeding, an assignment for the
benefit of creditors or a proceeding by or against the Company for relief under
the federal Bankruptcy Code or any other bankruptcy, reorganization or
insolvency law or any other law relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise, the Senior Creditor is hereby irrevocably
authorized at any such meeting or in any such proceeding to receive or collect
for the benefit of the Senior Creditor any cash or other assets of the Company
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or to hold
such other assets or securities as collateral for the Senior Debt, and to apply
to the Senior Debt any cash proceeds of any realization upon such other assets
or securities that the Senior Creditor in its discretion elects to effect, until
the Discharge of all Senior Debt, rendering to EBW any surplus to which EBW is
then entitled.
 
6.2.  Securities by Plan of Reorganization or Readjustment. Notwithstanding the
foregoing provisions of Section 6.1, EBW shall be entitled to receive and retain
any securities of the Company, EBW Acquisition or any other corporation or other
entity provided for by a plan of reorganization or readjustment the payment of
which securities is subordinate, at least to the extent provided in this
Agreement with respect to Subordinated Debt, to the payment of all Senior Debt
under any such plan of reorganization or readjustment (“Junior Securities”).
 
6.3.  Subordinated Debt Voting Rights. At any such meeting of creditors or in
the event of any such case or proceeding, EBW shall retain the right to vote and
otherwise act with respect to the Subordinated Debt (including, without
limitation, the right to vote to accept or reject any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension),
provided that EBW shall not vote with respect to any such plan or take any other
action in any way so as to contest (i) the validity of any Senior Debt or any
collateral therefor or guaranties thereof, (ii) the relative rights and duties
of any holders of any Senior Debt established in any instruments or agreements
creating or evidencing any of the Senior Debt with respect to any of such
collateral or guaranties or (iii) any of EBW’s obligations and agreements set
forth in this Agreement.
 
8

--------------------------------------------------------------------------------


 
6.4.  Liquidation, Dissolution, Bankruptcy Generally. In the event of any
Proceeding involving any Credit Party:
 
(a) the Senior Creditor is hereby authorized to file an appropriate claim for
and on behalf of EBW on account of the Subordinated Debt, if EBW does not file,
and there is not otherwise filed on behalf of EBW, a proper claim or proof of
claim in the form required in any Proceeding prior to thirty (30) days before
the expiration of the time to file such claim or claims, and in connection with
such authorization, EBW hereby irrevocably authorizes, empowers, and appoints
the Senior Creditor as EBW’s agent and attorney-in-fact to execute, verify,
deliver and file such proofs of claim and to receive and collect any and all
dividends, payments, or other disbursements made thereon in whatever form the
same may be paid or issued and to apply the same on account of the Senior Debt
(other than distributions of Junior Securities);


(b) EBW agrees not to (a) object to (i) any use of cash collateral by the
Company or any other Credit Party under Section 363 of the Bankruptcy Code (or
under a similar provision of any applicable insolvency laws of any foreign
jurisdiction) consented to by the Senior Creditor or any borrowing by the
Company or any other Credit Party from the Senior Creditor, (ii) any grant of a
lien or security interest by any Person in favor of Senior Creditor, under
Section 364 of the Bankruptcy Code (or under a similar provision of any
applicable insolvency laws of any foreign jurisdiction); provided, however, that
the Lien of the Senior Creditor on the Pledged Stock shall not provide security
for any indebtedness other than the Senior Debt, (iii) any adequate protection
sought by Senior Creditor in such Proceeding, or (iv) any debtor-in-possession
financing that Senior Creditor may seek to provide in such Proceeding; (b)
assert (or support any Person in asserting) any right it may have to "adequate
protection" in such Proceeding; or (c) seek, directly or through an affiliate,
to provide debtor-in-possession financing in such Proceeding without the prior
written consent of Senior Creditor;
 
(c)  EBW will not seek to have the automatic stay lifted or modified with
respect to any security interest held by it unless the Senior Creditor is also
seeking or has sought to have the automatic stay lifted or modified, and EBW
waives any objection to the Senior Creditor’s election to lift or modify the
automatic stay except to the extent an unsecured creditor may object to such
motion;
 
(d)  EBW shall execute and deliver to the Senior Creditor all such agreements,
instruments and other documents confirming the above authorizations, and shall
take all such other action as may be reasonably requested by the Senior Creditor
to enforce such claims and carry out the intent of this Section 6.4;
 
(e)  the Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the Senior Creditor and EBW even if all or part of the Senior Debt
or the Liens securing same are subordinated, set aside, avoided, invalidated or
disallowed in connection with any Proceeding;
 
9

--------------------------------------------------------------------------------


 
(f)  To the extent that the Senior Creditor receives payments (whether in cash,
property or securities) on the Senior Debt or the Pledged Stock which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Senior Debt, or part
thereof, intended to be satisfied shall be revived and continue in full force
and effect as if such payments or proceeds had not been received by the Senior
Creditor; and
 
(g)  Notwithstanding any other provision of this Agreement, (i) EBW shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of EBW,
including without limitation any claims secured by the Pledged Stock, if any,
(ii) EBW shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to creditors of the Credit
Parties arising under either the Bankruptcy Code or applicable non-bankruptcy
law, and (iii) subject to Section 6.4(a), EBW shall be entitled to file any
proof of claim and other filings and make any arguments and motions that are, in
each case, in accordance with the terms of this Agreement and necessary to
preserve their rights with respect to the Subordinated Debt and the Pledged
Stock.
 
7.  Priority of Security Interest. All security interests in favor of the Senior
Creditor (including without limitation, the security interests created pursuant
to the Security Agreements and the security interest in Pledged Stock) shall be
senior to any security interest in favor of EBW (including, without limitation,
the security interest in Pledged Stock irrespective of the physical location or
custody of the Pledged Stock) irrespective of the time of the execution,
delivery or issuance thereof or the filing or recording for perfection of any
security interest therein or the filing of any financing statement or
continuation statement relating thereto; provided, however, that such security
interests in the Pledged Stock shall not provide security for any indebtedness
other than the Senior Debt.
 
7.1.  Further Assurances. EBW hereby agrees, upon request of the Senior Creditor
at any time and from time to time, to execute such other documents or
instruments as may be requested by the Senior Creditor further to evidence of
public record or otherwise the senior priority of the Senior Debt as
contemplated hereby.
 
7.2.  Books and Records. EBW further agrees to maintain on its books and records
such notations as the Senior Creditor may reasonably request to reflect the
subordination contemplated hereby and to perfect or preserve the rights of the
Senior Creditor hereunder. A copy of this Agreement may be filed as a financing
statement in any Uniform Commercial Code recording office.
 
8.  YA Global’s Freedom of Dealing. EBW agrees, with respect to the Senior Debt
Documents and any and all collateral therefor or guaranties thereof, that the
Company and the Senior Creditor may agree to increase the amount of the debt
owed to the Senior Creditor under the Senior Debt Documents or otherwise modify
the terms of any of the Senior Debt Documents, and the Senior Creditor may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Company
and all other persons in connection with the Senior Debt Documents, in each case
without the consent of EBW and without affecting the agreements of EBW contained
in this Agreement; provided, however, that any additional principal amounts of
indebtedness incurred by the Company to the Senior Creditor, including any
reborrowings, shall not be deemed “Senior Debt” hereunder and shall not be
entitled to the rights and protections offered to the Senior Creditor hereunder.
 
10

--------------------------------------------------------------------------------


 
9.  Modification or Sale of the Subordinated Debt Documents. EBW will not, at
any time while this Agreement is in effect, modify any of the terms of any of
the Subordinated Debt or any terms of the Subordinated Debt Documents relating
to the Subordinated Debt in a manner that would increase the amount of the
Subordinated Debt or accelerate the anticipated payment schedule related to the
Subordinated Debt; nor will EBW sell, transfer, pledge, assign, hypothecate or
otherwise dispose of any or all of the Subordinated Debt to any Person other
than a Person who agrees in a writing, satisfactory in form and substance to the
Senior Creditor, to become a party hereto and to succeed to the rights and to
bound by all of the obligations of EBW hereunder. In the case of any such
disposition by EBW, EBW will notify the Senior Creditor at least 10 days prior
to the date of any of such intended disposition. Neither EBW nor the Company may
waive, amend, or modify any conditions to EBW’s right to receive any Protected
Payments under the Asset Purchase Agreement in any manner adverse to the rights
and benefits of the Senior Creditor hereunder.
 
10.  EBW Purchase Option. The Senior Creditor acknowledges and agrees that EBW
shall have the option, subject to the terms and conditions hereof (the
“Option”), to purchase from the Senior Creditor at par (i.e., an amount equal to
the outstanding amount of the Senior Debt as of the date of exercise of the
Option) (the “Option Price”) the entire outstanding Senior Debt, including any
and all interest and penalties due and owing thereunder, such Option to become
effective on the day following EBW’s receipt of written notice from the Senior
Creditor of its acceleration of the maturity of the Senior Debt. In connection
therewith, the Senior Creditor acknowledges that it shall provide written notice
to EBW upon its acceleration of the maturity of the Senior Debt. Any exercise by
EBW of the Option shall be in accordance with the next succeeding paragraph and
shall be contingent upon such acceleration remaining in effect both at the time
of the exercise thereof and at the time of any closing with respect thereto.
Upon proper and timely exercise of the Option and payment in full of the Option
Price, the Senior Creditor shall transfer and assign to EBW all of its right,
title and interest in and to the Senior Debt Documents, together with all of its
right, title and interest to its security interest in and to the assets of the
Company and each of the Company’s subsidiaries thereunder.
 
EBW may exercise the Option in accordance with the following: within 15 days
following EBW’s receipt of written notice from the Senior Creditor of the
acceleration of the maturity of all amounts due and owing under the Senior Debt,
EBW shall provide written notice to the Company and the Senior Creditor of the
exercise of the Option and closing (with payment of the Option Price in cash)
shall be within 60 days of such notice. Upon any failure of EBW to timely pay
the Option Price after exercise of the Option, the Option shall terminate and be
of no further force or effect, the Senior Creditor shall have no right to
request or receive the Option Price and the Senior Creditor shall have the right
to transfer the Senior Debt and the Senior Debt Documents without regard to the
Option.
 
11

--------------------------------------------------------------------------------


 
Notwithstanding anything herein or in any other document or agreement to the
contrary, until EBW shall irrevocably pay the Option Price to the Senior
Creditor, (a) the Company shall have the absolute right to cure (with the Senior
Creditor’s consent, where so required) any and all defaults or events of default
(and any related acceleration) under the Senior Debt Documents (in which case
all payment and Action blockages under Section 2 above shall terminate and the
Company shall reimburse EBW for all third party expenses reasonably incurred to
exercise the Option prior to the Company’s curing such defaults or events of
default) and (b) the Senior Creditor may effect any conversion or redemption or
amend, waive, modify or terminate any term, condition or action under the Senior
Debt (including without limitation any acceleration of the maturity of the
Senior Debt) or take any other action consistent with its rights under the
Senior Debt Documents, which amendment, waiver, modification, termination or
other action shall be binding upon EBW provided that it does not cause the
aggregate principal amount of the Senior Debt to which the Subordinated Debt is
subordinated hereunder to exceed the amount specified in the definition of
Senior Debt herein, but such limitation, and the other terms and conditions of
this Agreement, shall not in any way impair the ability of the Company to incur
any indebtedness or the Senior Creditor to provide any financing (including
without limitation under the Securities Purchase Agreement and/or the
Convertible Debentures) that does not constitute Senior Debt.


11.  Company’s Obligations Absolute. Nothing contained in this Agreement shall
impair, as between the Company and EBW, the obligation and right of the Company
to pay to EBW all amounts payable in respect of the Subordinated Debt as and
when the same shall become due and payable in accordance with the terms thereof,
or prevent EBW (except as expressly otherwise provided in Section 2, Section 3
or Section 6) from exercising all rights, powers and remedies otherwise
permitted by the Subordinated Debt Documents and by applicable law upon a
default in the payment of the Subordinated Debt or under any Subordinated Debt
Document as permitted herein. To the extent that any payment received by EBW
with respect to the Subordinated Debt must be paid to the Senior Creditor
hereunder, as between the Company and EBW such payment shall be deemed a payment
of Senior Debt and not Subordinated Debt.
 
12.  Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of EBW and the Company hereunder
shall continue to be fully operative, until the Discharge of all Senior Debt. To
the extent that the Company or any guarantor of or provider of collateral for
the Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect as if such Voided Payment had never been
made. In the event that a Voided Payment is recovered from the Senior Creditor
an Event of Default shall be deemed to have existed and to be continuing under
the Senior Debt Documents from the date of the Senior Creditor’s initial receipt
of such Voided Payment until the full amount of such Voided Payment is restored
to the Senior Creditor. During any continuance of any such Event of Default,
this Agreement shall be in full force and effect with respect to the
Subordinated Debt. To the extent that EBW has received any payments with respect
to the Subordinated Debt subsequent to the date of the Senior Creditor’s initial
receipt of such Voided Payment and such payments have not been invalidated,
declared to be fraudulent or preferential or set aside, or required to be repaid
to a trustee, receiver, or any other party under any bankruptcy act, state or
federal law, common law or equitable cause, EBW shall be obligated and hereby
agrees that any such payment so made or received shall be deemed to have been
received in trust for the benefit of the Senior Creditor, and EBW hereby agrees
to pay to the Senior Creditor, upon demand, the full amount so received by EBW
during such period of time to the extent necessary to restore fully to the
Senior Creditor the amount of such Voided Payment. Upon the Discharge of all
Senior Debt, which payment shall be final and not avoidable, this Agreement will
automatically terminate without any additional action by any party hereto.
 
12

--------------------------------------------------------------------------------


 
13.  Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if given in writing, telecopied,
delivered in person, deposited with Federal Express or other overnight delivery
service for overnight delivery, or mailed by registered or certified mail,
postage prepaid, as follows:
 
If to the Senior Creditor:
 
YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, New Jersey 07303
Attention: Mark Angelo
Facsimile: (201) 985-8266
     
With a copy to (such copy not to constitute notice hereunder):
 
Troy Rillo, Esq.
101 Hudson Street
Suite 3700
Jersey City, New Jersey 07303
Facsimile: (201) 985-1964
     
If to EBW:
 
Eric Bauman
2590 Brighton-Henrietta Townline Road
Rochester, New York 14623-2712
Facsimile: (585) 292-0722
 
and
 
Neil Bauman
2590 Brighton-Henrietta Townline Road
Rochester, New York 14623-2712
Facsimile: (585) 292-0722

 
13

--------------------------------------------------------------------------------


 
With a copy to (such copy not to constitute notice hereunder):
 
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
Attention: Patrick J. Dalton, Esq.
Facsimile: (585) 419-8818
     
If to the Company:
 
Handheld Entertainment, Inc.
539 Bryant Street, Suite 403
San Francisco, CA 94107
Attention: President
Facsimile: 415-495-7708
     
With a copy to (such copy not to constitute notice hereunder):
 
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, NY 10022
Attention: Harvey J. Kesner, Esq.
Facsimile: 212-884-8233

 
or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (i) the third day following deposit
thereof in the U.S. mail, (ii) the first day following deposit with Federal
Express or other overnight delivery service for overnight delivery, or (iii)
receipt by the party to whom such notice is directed.
 
14.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
PROVISION THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK,
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE PARTIES HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED, THAT EACH OF THE PARTIES HERETO
HEREBY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND THAT CERTAIN BANKRUPTCY ACTIONS OR
PROCEEDINGS MAY REQUIRE ANOTHER JURISDICTION OR VENUE. SUBJECT TO THE FOREGOING,
EACH OF THE PARTIES HERETO HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY
WAIVES ANY OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PERSON’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, REGISTERED OR CERTIFIED, WITH PROPER POSTAGE PREPAID.
 
14

--------------------------------------------------------------------------------


 
15.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF
THE PARTIES HERETO HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE
OR ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
16.  Miscellaneous.
 
(a) This Agreement may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. In proving
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart signed by the party against which enforcement is sought.
 
(b) This Agreement may not be amended except in a writing signed by the parties
hereto. The Senior Creditor may, in its sole and absolute discretion, without
any consent or approval of the Subordinated Creditor, waive any provisions of
this Agreement benefiting the Senior Creditor; provided, however, that such
waiver shall be effective only if in writing and signed by the Senior Creditor
and, if such action affects the Company, if also signed by the Company, and
shall be limited to the specific provision or provisions expressly so waived.
 
(c) This Agreement shall be binding upon the permitted successors and assigns of
the parties hereto and shall inure to the benefit of the parties hereto and
their respective successors and assigns. EBW may assign this Agreement to any
Person controlling, controlled by or under common control with EBW who or which
agrees in a writing to become a party hereto and to succeed to the rights and be
bound by all of the obligations of EBW hereunder and (ii) subject to the Option
granted to EBW pursuant to Section 10 above (including the time periods
associated with exercise of the Option), the Senior Creditor may assign this
Agreement to any Person who or which agrees in a writing to become a party
hereto and to succeed to the rights and be bound by all of the obligations of
the Senior Creditor hereunder.
 
[Remainder of Page Intentionally Left Blank]
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

      SENIOR CREDITOR:
YA GLOBAL INVESTMENTS, L.P.
 
   
   
    By:   Yorkville Advisors, LLC, its Investment Manager

 

        By:   /s/ Mark Angelo   

--------------------------------------------------------------------------------

Name: Mark Angelo
Title: President and Founder

 

       EBW:
EBAUM’S WORLD, INC.
 
   
   
    By:   /s/ Eric Bauman  

--------------------------------------------------------------------------------

Name: Eric Bauman
Title: President

 

       COMPANY:
HANDHELD ENTERTAINMENT, INC.
 
   
   
    By:   /s/ William J. Bush  

--------------------------------------------------------------------------------

Name: William J. Bush
Title: Chief Financial Officer

 
16

--------------------------------------------------------------------------------

